                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

IN RE:                                             )   CASE NO: 20-41116-659
STEFFNEE AUSTIN                                    )   Chapter 13
                                                   )
                                                   )   Trustee's Objection to Confirmation
                                                   )   Original Confirmation Hearing set for:
                        Debtor                     )   April 30, 2020 11:00 am


                 TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.     Per Schedules I and J as filed, the Debtor does not have sufficient income to make the
       Chapter 13 plan payment.
2.     The plan does not represent Debtor's best efforts to repay creditors, 11 U.S.C. § 1325(b), in
       that:
       The B122C-2 form requires a guarnatee of $66,430.80 to general unsecured creditors.
       Paragraph 3.9A of the plan does not guarantee this amount an incorrectly states that the
       B122C-2 form does not require a guarantee.
3.     The plan does not contain enough funds to pay secured and priority creditors in full and pay
       the amount guaranteed to general unsecured creditors (if any). 11 U.S.C. §§ 1322(a)(2) and
       1325(a)(5)(B)(ii). The approximate amount of the shortfall is $4,000.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: April 23, 2020                                  /s/ Diana S. Daugherty
                                                       Diana S. Daugherty
OBJCONFAF--DSD                                         Standing Chapter 13 Trustee
                                                       P.O. Box 430908
                                                       St. Louis, MO 63143
                                                       (314) 781-8100 Fax: (314) 781-8881
                                                       trust33@ch13stl.com
20-41116-659         TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN                         04/23/2020
                                                                                         Page 2 of 2


                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
April 23, 2020, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on April 23, 2020.

STEFFNEE AUSTIN
48 NORMANDYDRIVE
LAKE SAINT LOUIS, MO 63367

                                                     /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
